        CASE 0:18-cv-02030-JRT-DTS Doc. 726 Filed 03/19/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

 SNYDERS HEART VALVE LLC,
                                                           No. 18-2030 (JRT/DTS)
                                    Plaintiff,

 v.                                              MEMORANDUM OPINION AND ORDER
                                                   GRANTING PLAINTIFF’S MOTION
 ST. JUDE MEDICAL S.C. INC., ST. JUDE             REGARDING THE REVIVED PATENT
 MEDICAL, CARDIOLOGY DIVISION INC.,              CLAIMS AND DENYING DEFENDANTS’
 and ST. JUDE MEDICAL, LLC,                              MOTION TO STAY

                                 Defendants.


       Matthew J. Antonelli, Zachariah S. Harrington, and Larry D. Thompson, Jr.,
       ANTONELLI, HARRINGTON & THOMPSON LLP, 4306 Yoakum Boulevard,
       Suite 450, Houston, TX 77006; J. Ashwin Madia, MADIA LAW LLC, 323
       Washington Avenue North, Suite 200, Minneapolis, MN 55401, for plaintiff.

       Bryan S. Hales, Jay Emerick, and Kristina Hendricks, KIRKLAND & ELLIS LLP,
       300 North LaSalle, Suite 2400, Chicago, IL 60654; Joseph W. Winkels,
       CARLSON CASPERS, 225 South Sixth Street, Suite 4200, Minneapolis, MN
       55402, for defendants.


       Plaintiff Snyders Heart Valve LLC (“Snyders”) and Defendants St. Jude Medical S.C.,

Inc., St. Jude Medical, Cardiology Division Inc., and St. Jude Medical, LLC (collectively, “St.

Jude”) dispute whether Snyders has waived its right to assert seven patent claims that

have been revived by the Federal Circuit on appeal of an inter partes review (“IPR”) by

the Patent Trial and Appeals Board (“PTAB”). If the Court finds that Snyders has waived

the claims, St. Jude asks the Court to stay the proceedings pending remand of the IPR to

the PTAB and any resulting appeals.
        CASE 0:18-cv-02030-JRT-DTS Doc. 726 Filed 03/19/21 Page 2 of 12




       Because Snyders conditionally offered to abandon the claims at issue only if the

case was able to go to trial without delay, a condition which was not met, and did not

otherwise clearly and unequivocally waive its right to assert the revived claims, the Court

finds that Snyders did not waive these claims and will permit Snyders to reassert them.

Further, the Court will deny St. Jude’s Motion because staying the proceedings would not

significantly simplify the case, the case is at an advanced stage of litigation, and there is a

risk of prejudice to Snyders from further delay.


                                       BACKGROUND

       This matter has been in proceedings since 2016, when Snyders filed a Complaint

for patent infringement against St. Jude in the Eastern District of Texas, (Compl., Oct. 25,

2016, Docket No. 11.), before the case was transferred to this Court following a change in

venue rules for patent infringement cases, see Snyders Heart Valve LLC v. St. Jude Medical

S.C., No. 16-00812, 2018 WL 3099709 (E.D. Tex. June 25, 2018). Snyders asserts that St.

Jude is infringing two patents, U.S. Patent No. 6,821,297 (“the ’297 Patent”) and U.S.

Patent No. 6,540,782 (“the ’782 Patent”), which both relate to devices for artificial heart

valves. (See Am. Compl. ¶¶ 18–37, Jan. 18, 2017, Docket No. 22.)

       On October 23, 2017, St. Jude filed four IPR petitions challenging the patentability

of the asserted claims. (See Decl. Matthew J. Antonelli (“Antonelli Decl.”) ¶¶ 1–4, July 15,

2019, Docket No. 412.) In September 2018, St. Jude moved for a stay of proceedings

pending final resolution of the IPR petitions, including any appeals. (Defs.’ Mot. Stay,

                                              -2-
       CASE 0:18-cv-02030-JRT-DTS Doc. 726 Filed 03/19/21 Page 3 of 12




Sept. 7, 2018, Docket No. 360). On November 20, 2018, the Court granted St. Jude’s

motion in part and denied it in part, staying proceedings until the PTAB issued its

decisions, but declining to stay proceedings through appeals to the Federal Circuit. (Order

Mot. Stay at 8, Nov. 20, 2018, Docket No. 382.)

       The PTAB issued its final written decisions in the IPR proceedings on May 2, 2019,

concluding that claims 1, 2, 6, and 8 of the ’782 Patent were unpatentable and that claims

1–3, 8–9, 22–23, 31–35, 37–39, and 45 of the ’297 Patent were unpatentable. (See

Antonelli Decl. ¶¶ 5–8, July 15, 2019, Docket No. 412.) The parties then met and filed a

Rule 26(f) report in which St. Jude requested a stay of proceedings through appeal of the

IPRs, and Snyders stated that it would be willing to proceed only on the confirmed claims

and drop the four invalidated claims of the ’782 Patent and the three invalidated claims

of the ’297 Patent in order to expedite trial. (Rule 26(f) Report at 6, 10, June 4, 2019,

Docket No. 393.) Rather than proceeding to trial, St. Jude filed a motion to stay two days

after the parties submitted the status report, (Mot. Stay, June 6, 2019, Docket No. 394),

and the parties then filed cross-appeals of the PTAB decisions to the Federal Circuit, (see

2nd Decl. Matthew J. Antonelli (“2nd Antonelli Decl.”) ¶ 25, Ex. 25 (“Mot. Stay Tr.”) at 3:20–

23, Oct. 30, 2020, Docket No. 680-26.)

       On July 19, 2019, the parties filed another status report at the request of the Court,

in which they outlined the procedural history of the case (the “Joint Memo”). (Joint

Procedural History Mem. (“Joint Memo”), July 19, 2019, Docket No. 425.) In the Joint


                                             -3-
        CASE 0:18-cv-02030-JRT-DTS Doc. 726 Filed 03/19/21 Page 4 of 12




Memo, the parties described the current status of the asserted claims: “The claims

currently remaining in the litigation are claims 4, 5, 7, 10-13, 18, 19, 21, 22, 25, 28, and 29

of the ’782 Patent. There are no claims remaining for the ’297 Patent.” (Id. at 5.)

       After a hearing, the Court denied St. Jude’s motion to stay pending the IPR appeals

in large part, but not entirely. (Tr. Oral Ruling at 4:15–16, July 26, 2019, Docket No. 433.)

Specifically, the Court denied the stay as it related to all pretrial matters but issued a stay

of a trial itself until after the Federal Circuit ruled on the parties’ cross-appeals of the IPRs.

(Id. at 4:17–5:3.)

       Since the Court permitted pretrial matters to continue, the Court proceeded with

claim construction briefing and argument, and issued an Order on March 25, 2020

addressing remaining claim construction issues and granting Snyders’ motion for partial

summary, finding that some of St. Jude’s defenses were precluded. See Snyders Heart

Valve LLC v. St. Jude Medical, No. 18-2030, 2020 WL 1445835, at *8 (D. Minn. Mar. 25,

2020). In the March 25 Order, the Court also gave the parties 14 days to notify the Court

whether it should grant a previously filed joint motion for partial summary judgment

based on the claim construction order issued by the Texas court in which Snyders

conceded that St. Jude did not infringe a substantial set of the asserted claims of the ’297

Patent and several claims of the ’782 Patent. Id. at *9; (Joint Mot. Summ. J., Mar. 6, 2018,

Docket No. 315; id., Ex. 1, Mar. 6, 2018, Docket No. 315-1.) The parties did not respond,




                                               -4-
       CASE 0:18-cv-02030-JRT-DTS Doc. 726 Filed 03/19/21 Page 5 of 12




and the Court granted the joint motion on April 20, 2020. (Order Granting Joint Mot.

Partial Summ. J., Apr. 20, 2020, Docket No. 508.)

       On September 19, 2020, the Federal Circuit reversed and remanded the PTAB’s

invalidation of the claims of the ’297 Patent based on its finding that the Administrative

Patent Judges who decided the IPR were unconstitutionally appointed, as set forth in

Arthrex, Inc. v. Smith & Nephew, Inc., 941 F.3d 1320 (Fed. Cir. 2019). See Snyders Heart

Valve LLC v. St. Jude Medical, LLC, 825 Fed. App’x 888, 890 (Fed. Cir. 2020). About a month

later, on October 25, 2020, the Federal Circuit reversed the PTAB’s invalidation of claims

1, 2, 6, and 8 of the ’782 Patent on the merits, but otherwise affirmed the PTAB’s finding

of nonpatentability. See St. Jude Medical, LLC v. Snyders Heart Valve LLC, 977 F.3d 1232,

1235 (Fed. Cir. 2020). After the Federal Circuit issued its decisions, the parties conferred,

and St. Jude took the position that Snyders had waived its right to enforce the now-

revived patent claims. (See Letter to Magistrate Judge, Sept. 14, 2020, Docket No. 621.)

       Snyders now seeks to assert the seven revived claims and has filed a motion asking

the Court to clarify that it may do so. (Pl.’s Mot. Regarding Revived Patent Claims, Oct.

30, 2020, Docket No. 677.) In addition to opposing Snyders’ Motion, St. Jude has filed a

Motion to Stay Proceedings, requesting that, if the Court finds that Snyders may assert

the seven revived claims, the Court should stay proceedings pending resolution of

the ’297 Patent on remand to the PTAB and any appeals to the Federal Circuit. (Defs.’

Mot. Stay, Oct. 30, 2020, Docket No. 683.)


                                             -5-
         CASE 0:18-cv-02030-JRT-DTS Doc. 726 Filed 03/19/21 Page 6 of 12




                                       DISCUSSION


I.       SNYDERS’ MOTION REGARDING THE REVIVED PATENT CLAIMS

         Snyders asks the Court to review the prior course of proceedings and clarify that

Snyders has not waived its right to assert the seven now-revived claims. Snyders argues

that it did not forever abandon its right to enforce those claims because it offered to give

them up in return for St. Jude’s agreement to proceed to trial on the confirmed claims

without waiting for the Federal Circuit to review the IPR appeals, a condition which did

not occur, and because previously in this case Snyders abandoned claims through a formal

motion, which it has not filed here. St. Jude contends that Snyders outright dropped the

claims to improve its position in opposing St. Jude’s motion to stay following the IPR

decisions. Moreover, St. Jude contends that any purported conditions were satisfied,

since the Court denied St. Jude’s motion to stay in large part, and the case proceeded

toward trial.

         As an initial matter, claims can be abandoned without a formal motion, court

order, or stipulation. See SanDisk Corp. v. Kingston Tech. Co., 695 F.3d 1348, 1353 (Fed.

Cir. 2012). As such, the absence of such a motion does not resolve the dispute. Rather,

the Court will examine the parties’ and the Court’s prior treatment of the now-revived

claims to determine whether there was a clear and unequivocal waiver, such that Snyders

cannot re-assert the revived claims. See 28 Am. Jur. 2d, Estoppel and Waiver § 183 (Feb.

2021).

                                            -6-
        CASE 0:18-cv-02030-JRT-DTS Doc. 726 Filed 03/19/21 Page 7 of 12




       First, after the PTAB issued its IPR decisions invalidating the seven claims, in May

2019, Snyders offered in emails and in open court to file a “covenant not to sue on the 7

cancelled claims if [St. Jude] agreed to proceed to trial and give up [its] bid for a stay

pending appeal,” and if St. Jude did not appeal, neither would Snyders. (2nd Antonelli

Decl. ¶ 18, Ex. 18.1 at 2, Oct. 30, 2020, Docket No. 680-18 (emphasis added).) In other

words, Snyders’s offer was conditioned on St. Jude not pursuing a stay pending appeal of

the PTAB decision to the Federal Circuit, and the Court does not find that this constitutes

outright waiver of those claims. Because St. Jude appealed the IPR decision, the condition

was not satisfied.

       Second, in the parties’ June 2019 Rule 26(f) Report, Snyders stated that, “to

expedite trial, Snyders would be willing to proceed on only the confirmed claims.” (Rule

26(f) Report at 6.) Later that month, during the pretrial scheduling conference, Snyders’s

counsel reiterated its offer to the Court, stating “I will give up those claims if we can

proceed to trial in this case on the allowed claims,” going on to say, “[e]ven if we both

appeal, I’m still willing to give up those claims that we’re appealing if we can get to trial.”

(Tr. Pretrial Scheduling Conference, at 11:10–16, July 18, 2019, Docket 422 (emphasis

added).) Here, too, Snyders’ offer to drop the seven claims was conditional, and thus

does not amount to outright waiver of the claims.

       Third, the Court’s ruling on St. Jude’s motion to stay pending appeal to the Federal

Circuit, which permitted pretrial proceedings to continue but stayed a trial pending


                                              -7-
       CASE 0:18-cv-02030-JRT-DTS Doc. 726 Filed 03/19/21 Page 8 of 12




resolution of the Federal Circuit appeals, did not result in acceptance of Snyders’s

conditional offer to withdraw the seven disputed claims. At the hearing during which the

Court announced its decision, St. Jude asked for clarification about the status of the seven

claims and stated that it would “do what is required by the Court and follow obviously

what the premise of the Court’s decision was.” (Oral Ruling on Defendants’ Motion to

Stay, at 14:4–6.) The Court clarified that its “premise was primarily, frankly, that the

plaintiffs were not likely to succeed even if they continued with their appeal, not that

[Snyders was] required to provide a covenant not to sue on those claims.” (Id. at 14:10–

15.) Yet the Court went on to say that it “would encourage [Snyders] to provide a

covenant not to sue” for the benefit of the parties because the Court was persuaded that

St. Jude was overwhelmingly likely to prevail on appeal. (Id. at 14:15–21.) However, the

Court’s encouragement, without Snyders taking the step of filing the covenant, does not

result in waiver of the claims. At most, these statements are ambiguous, and thus do not

support a finding of waiver.

       Thereafter, the Court requested that the parties file the Joint Memo, which St. Jude

argues confirms that the claims were waived, since it stated, in relevant part, “There are

no claims remaining for the ’297 Patent,” thus showing that Snyders agreed that it had

abandoned the claims on appeal to the Federal Circuit. (Joint Memo at 5.) Snyders

maintains that the Joint Memo was only intended to and, in fact, only did state the current

status of the claims, not the perpetual status. Further, in the March 25 Order, the Court


                                            -8-
       CASE 0:18-cv-02030-JRT-DTS Doc. 726 Filed 03/19/21 Page 9 of 12




stated, “[a]s a result of the Texas court’s claim construction and the PTAB decisions, the

parties agreed that all of Snyders’ infringement claims relating to the '297 Patent were

extinguished and only infringement claims relating to the '782 Patent remained.”

Snyders, 2020 WL 1445835, at *3. However, taken in context, the Court did not analyze

the remaining claims and conclude that the claims were extinguished. Rather, this

statement comes in the Background portion of the Court’s order and is taken directly from

the parties’ Joint Procedural History Memorandum. In the Court’s view, these statements

more likely indicate the status of claims at one moment in time—when the Joint Memo

was drafted—rather than the status of claims for the remainder of the litigation. These

statements are again, at most, ambiguous as to whether Snyders waived its right to assert

the seven now-revived claims, and the Court will not rely on imprecise statements to

conclude that Snyders waived these claims.

       Taken together, the Court finds that none of Snyders’s representations amount to

clear and unequivocal waiver, either individually or in combination. Moreover, the

conditions of Snyders’s offers to abandon the claims were never met. Although it could

be said that the case proceeded toward trial, it did not proceed to trial, and no trial could

have occurred absent modification of the Court’s decision on St. Jude’s motion to stay

pending appeal to the Federal Circuit. Accordingly, the Court will grant Snyders’s Motion

and permit it to reassert the revived claims.




                                             -9-
       CASE 0:18-cv-02030-JRT-DTS Doc. 726 Filed 03/19/21 Page 10 of 12




II.    ST. JUDE’S MOTION TO STAY

       Because the Court concludes that Snyders has not waived its right to assert the

seven revived patent claims, the Court will also consider St. Jude’s Motion to Stay

Proceedings pending final resolution, including all appeals, of the remanded IPR of

the ’297 Patent. The Court has the inherent power to stay proceedings to control its

docket, to conserve judicial resources, and to ensure that each matter is handled

efficiently, Landis v. N. Am. Co., 299 U.S. 248, 254 (1936), including the power to stay

proceedings pending review of patent claims in an IPR by the PTAB, Polaris Indus., Inc. v.

BRP U.S. Inc., No. 12-01405, 2012 WL 5331227, at *1 (D. Minn. Oct. 29, 2012) (citing

Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426–27 (Fed. Cir. 1988). When evaluating a request

to stay litigation pending an IPR decision, district courts generally consider three factors:

“(1) whether a stay would unduly prejudice or present a clear tactical disadvantage to the

non-moving party; (2) whether a stay will simplify the issues; and (3) whether discovery

is complete, and a trial date is set.” Skky, Inc. v. Manwin USA, Inc., No. 13-2085, 2014 WL

12527215, at *2 (D. Minn. Oct. 29, 2014).

       First, in evaluating the factor of undue prejudice or clear tactical disadvantage,

courts may consider whether the moving party delayed seeking inter partes review, used

dilatory tactics, or demonstrated bad faith; whether a stay will do nothing but delay the

proceedings; or whether monetary damages would not sufficiently compensate a plaintiff

for the alleged infringement. See Polaris Indus., 2012 WL 5331227, at *2. Although


                                            -10-
         CASE 0:18-cv-02030-JRT-DTS Doc. 726 Filed 03/19/21 Page 11 of 12




Snyders is a non-practicing entity and does not produce or sell any products itself, and

therefore could be fully compensated by monetary damages, Dr. Snyders, the inventor of

the patents-in-suit, is elderly and in poor health. The loss of Dr. Snyders’s testimony could

be prejudicial and a stay pending resolution of the IPRs would likely be lengthy.1

Additionally, the parties each point a finger at the other for prolonging the proceedings,

but the Court observes that each party has made strategic decisions resulting in delay. As

such, the Court finds that the prejudice factor is either neutral or leans slightly in Snyders’s

favor.

         Second, as to simplification, of the 21 asserted claims in this infringement action,

the patentability of 18 has been upheld by the PTAB and is not subject to further IPR

proceedings. Only three claims of the ’297 Patent remain at issue in the remanded IPR.

Staying the proceedings pending the outcome on remand at the PTAB of only 3 out of 21

claims, less than 15% of the claims at issue, will likely not significantly simplify the issues

in this action.2 While there might be some efficiencies gained through not litigating claims

now that might later be invalidated by the PTAB, because the outcome of three claims on




1 The PTAB has itself stayed remand proceedings pending the Supreme Court’s decision in Arthrex

Inc. v. Smith & Nephew Inc., No. 19-1458 (argued March 1, 2021). (See 3rd Decl. Matthew
Antonelli ¶ 25, Ex. 25, Nov. 27, 2020, Docket No. 691-25.)
2See e.g., Toshiba Samsung Storage Tech. Korea Corp. v. LG Elecs., Inc., 193 F. Supp. 3d 345, 349
(D. Del. 2016) (concluding that the outcome of an IPR addressing 13 of 43 asserted claims would
not significantly simplify the action); St. Lawrence Comm. LLC v. ZTE Corp., No. 15-349, 2017 WL
3396399, at *2 (E.D. Tex. Jan. 17, 2017) (same for 6 of 38 claims).

                                              -11-
       CASE 0:18-cv-02030-JRT-DTS Doc. 726 Filed 03/19/21 Page 12 of 12




remand is such a small portion of the overall case and the case has been languishing for

so long, the Court finds that the simplification factor weighs against a stay.

       Lastly, the stage of the proceedings also weighs against a stay. Discovery is

complete, two claim construction hearings have been held, expert reports are filed, and

Daubert motions and summary judgment motions are fully briefed. The case is much

more advanced now than it was when the Court granted St. Jude’s motion for a stay in

2018, and the Court has much greater familiarity with the case.

       In sum, because of the relatively few claims remaining on remand at the PTAB, the

late stage of litigation, and the possibility of prejudice to Snyders, the Court finds that a

stay is not warranted and will deny St. Jude’s Motion.


                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Plaintiffs’ Motion Regarding the Revived Patent Claims [Docket

No. 677] is GRANTED and Defendants’ Motion to Stay [Docket No. 683] is DENIED.




DATED: March, 19, 2021
at Minneapolis, Minnesota.                               JOHN R. TUNHEIM
                                                             Chief Judge
                                                     United States District Court




                                            -12-
